Citation Nr: 1232580	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-32 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for residuals of a right ankle sprain, in excess of 20 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from October 1960 to March 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the RO in Waco, Texas.

The Board notes that, although the Veteran requested a BVA hearing in his substantive appeal (VA Form 9), he specifically withdrew his request in a September 2011 hearing response form, signed by him.  There are no other outstanding hearing requests of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's right ankle disability has been manifested by arthritis and painful motion without ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for residuals of a right ankle sprain have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate an increased rating for residuals of a right ankle sprain, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  The RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the CAVC that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.

In addition, the Veteran was afforded VA examinations in October 2007, July 2009, and December 2010.  The Board finds that the Veteran has been afforded an adequate examination in this case.  Each examination was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, each examiner provided findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Service Connection for Residuals of a Right Ankle Sprain

In a December 1986 rating decision, the RO granted service connection and assigned an initial 10 percent rating for residuals of a right ankle sprain, pursuant to Diagnostic Code 5271, effective April 1, 1986.  In a March 2002 rating decision, the RO increased the rating to 20 percent, effective August 17, 2001.  The claim on appeal was received at the RO on August 28, 2007.  

Under Diagnostic Code 5271, limited motion of the ankle warrants a 10 percent disability evaluation if moderate and a 20 percent evaluation if marked.  The Board observes that the words "moderate," and "marked" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are 'equitable and just.  See 38 C.F.R. § 4.6 (2011).

Under Diagnostic Code 5271, a 20 percent evaluation is the maximum evaluation.  Accordingly, no increased evaluation is warranted or available under that code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has considered the application of other diagnostic codes.  Most of the other potentially applicable diagnostic codes do not provide for an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 5274 (2011).  For ankylosis of the ankle under Diagnostic Code 5270, a 30 percent evaluation can be assigned for ankylosis (complete bony fixation) of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A maximum 40 percent evaluation can be assigned for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is no ankylosis of the Veteran's right ankle during any period pertinent to this appeal.  The Veteran was afforded a VA examination in December 2010.  The Veteran informed the December 2010 VA examiner that his ankle pain is worse after walking and standing.  He is able to stand for 15 to 30 minutes and is unable to walk for more than a few yards.  At that time his ankle was tender and unstable at 32 degrees.  There was an abnormality of the fibula calcaneous tendon.  The Veteran could dorsiflex his right ankle from 0 to 18 degrees, and could plantar flex from 0 to 38 degrees.  There was no additional limitation after repetitive motion.  There was no ankylosis.  His gait was normal.  There was no evidence of abnormal weight bearing.  X-rays were normal except for a disruption of the tibiotalar radiation.  There was instability, decreased speed of joint motion, and giving way.  There were weekly flare-ups of joint disease to a moderate level that would last for hours.  These flares moderately effected loss of motion and functional impairment.  The examiner noted no deformity of the ankle, no weakness or incoordination, no episodes of subluxation or dislocation, no locking episodes, no effusions, no symptoms of inflammation.  

The report of VA examination in July 2009 reveals giving way, but no instability.  There was pain and stiffness, but no weakness, incoordination, decreased speed of joint motion, subluxation, or dislocation.  There were no flare-ups of joint disease.  The Veteran was able to stand more than one, but less than three hours.  He was able to walk 1/4 mile.  His gait was antalgic.  There was no evidence of abnormal weight bearing.  There was effusion, heat, tenderness, and guarding of movement.  Dorsiflexion was measured from 0 to 7 degrees.  Plantar flexion was measured from 0 to 15 degrees.  There was no additional limitation after repetitive motion.  There was no ankylosis.  

The report of VA examination in October 20007 reveals the Veteran's report of progressive pain over the previous 12 months.  The pain was moderate to severe in intensity and would last five to six hours.  The Veteran reported that he had lost some hours from work due to calling in sick.  There were no problems with activities of daily living.  There were no episodes of incapacitation.  He was able to do grooming, cooking, and toileting without any problems, but at a much slower pace.  There was no evidence of unsteady gait or limping.  There was evidence of weakness and pain.  Plantar flexion was measured to 15 degrees with pain and stiffness starting at 10 degrees.  Dorsiflexion was measured to 15 degrees, with pain and stiffness at 10 degrees.  There was mild stiffness and pain with lateral motion.  There was no ankylosis.  There was no evidence of muscle atrophy or inward deviation.  The examiner opined that the Veteran would have a functional loss equated to dorsiflexion limited to 10 degrees with mild physical impairment during flare-ups.  With repetitive motion, he would have mild physical limitation that is mostly manifested by pain.  

Thus, all three VA examiners made specific findings that there was no ankylosis of the right ankle.  The Board notes that, even when the effect of pain, weakness, fatigue, and incoordination, the Veteran still has significant motion of his right ankle, and it cannot be said that any degree of ankylosis is more nearly approximated than marked limitation of motion.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. 202.  While an October 2011 VA podiatry examination (and earlier reports) note a lack of dorsiflexion, there is no finding of complete ankylosis.  While the Veteran clearly believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence indicates that it does not.  The Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for limited motion of the right ankle.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  

In sum, the evidence demonstrates that, despite pain, the Veteran has always had some motion of his right ankle.  Therefore, a rating on the basis of ankylosis is not appropriate.  The Board has considered the Veteran's assertion that the presence of arthritis warrants a higher rating; however, where there is limited motion to a compensable degree, the presence of arthritis does not merit a higher or separate rating.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In this case, Diagnostic Code 5271 is the appropriate diagnostic code, and that is how the Veteran has been rated.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71, Diagnostic Code 5003 (2011).  As the Veteran is already assigned a compensable rating for limited motion for the entire period on appeal, the presence of arthritis does not provide for a higher or separate rating.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 20 percent for residuals of a right ankle sprain.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected right ankle symptomatology.  The criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion, including due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria is adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for residuals of a right ankle sprain, in excess of 20 percent, is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


